Citation Nr: 1706410	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-00 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at Delray Medical Center on December 26, 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida, denying the Veteran's claim for reimbursement of medical expenses.

In August 2016, the Veteran testified during a Board videoconference before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities. 

2.  The Veteran was enrolled in the VA healthcare system at the time medical treatment was provided, had received VA medical services within the preceding 24 months, is financially liable for such treatment, and had no coverage under a health plan contract for payment or reimbursement of the private hospital. 

3.  The medical expenses for treatment on December 26, 2010 at the Delray Medical Center were not incurred for a medical emergency of such nature that a reasonable person would believe that delay in seeking treatment would be hazardous to life or health. 

4.  VA facilities were feasibly available, and an attempt to use them before seeking private treatment would have been reasonable.


CONCLUSION OF LAW

The criteria for VA payment or reimbursement for private medical services provided at Delray Medical Center on December 26, 2010, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.53, 17.121, 17.1000-17.1008 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the U.S. Court of Appeals for Veterans Claims (Court) implied the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  To the extent the VCAA is applicable to the instant medical expenses reimbursement claim, the Board has considered its provisions. 

Under the VCAA, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. 
 § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Review of the medical expenses folder, more commonly known as the duplicate Consolidated Health Record (CHR) file or Medical Administration Service (MAS) does not reveal compliance with the VCAA.  

Nevertheless, the Veteran's personal statements demonstrate he has actual knowledge of what evidence is required to establish payment or reimbursement of unauthorized medical expenses in the instant case.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (noting that any notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  Specifically, the Veteran has testified that VA facilities were not feasibly available on December 26, 2010, because of the distance of the facility from his home and the nature of his injury.  He has also indicated in written statements that he was unaware that he could go to a VA facility to have his staples removed, and that because his injury was a head wound, having the same doctor who placed the staples remove them, he would be avoiding complications.  Additionally, the Veteran was provided actual notice during his August 2016 hearing of the criteria of existence of an emergency and the lack of feasibly available VA facilities.  Overall, the Veteran has clearly demonstrated that he is aware of the criteria necessary to substantiate his medical expense reimbursement claim based on the existence of an emergency and the lack of feasibility availability of VA facilities at the time.

In addition, the Board concludes that a reasonable person in the Veteran's position would have known from the information he received what he was required to submit in order to substantiate his claim.  See Mlechick, 503 F.3d at 1344 (noting that a notice error is not prejudicial when a reasonable person could be expected to understand from the record what was needed).  In this regard, an April 2011 denial letter with denial reasons referenced in the file, along with the February 2012 Statement of the Case (SOC) provided the Veteran with a copy of the law and regulations applicable to his claim.  There is no prejudice or harm shown, as the Veteran has clearly demonstrated that he is aware of the criteria necessary to substantiate his medical expenses claim on the basis of the existence of a medical emergency and lack of an available VA facility.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Board is satisfied the Veteran was afforded a meaningful opportunity to participate in the adjudication of his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006). 

Accordingly, the Veteran has received all required notice in this case for the medical expense reimbursement issue on appeal, such that there is no error in the content or timing of VCAA notice.  See Shinseki v. Sanders, 556 U.S. 396   (2009) (providing that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  Importantly, in the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran. 

The Board also finds that the duty to assist has been met.  Pertinent private medical bills and a hospital discharge summary were submitted or obtained.  Furthermore, the Veteran has not alleged that his treatment on December 26, 2010 was emergent in nature or that he was experiencing any symptoms at that time.  Therefore, the Board finds that remanding for any treatment records related to suture removal would serve no useful purpose.
 
There is no indication from the records or the Veteran that there is any outstanding evidence pertinent to the issue being decided herein.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014).

II. Analysis

The Veteran asserts that the claim for payment or reimbursement of medical expenses for private treatment rendered on December 26, 2010, at Delray Medical Center should be granted on the basis that he was just following the instructions of the Emergency Room (ER) physician to follow-up at the Delray Medical Center, and that seeking treatment at a VA facility was not feasible because of the distance and the nature of his injury.

In this case, the Veteran has not asserted that he sought prior authorization from VA for treatment rendered on December 26, 2010, at Delray Medical Center, nor does the record otherwise show that prior approval was sought or given.  38 C.F.R. § 17.54.  As such, in order to succeed in his claim, the Veteran must establish entitlement to payment or reimbursement for his private medical expenses under 38 U.S.C.A. § 1725, which pertains to treatment of a nonservice-connected disorder, pursuant to the Millennium Act.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. § 17.1000-1003 (2016).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for the treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g. failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veteran's, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002.

In addition, a claimant is required to file a claim within 90 days of the latest of the following: (1) the date that the appellant was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the appellant finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004 (2016).  The word "claimant" includes a person or organization that paid for treatment on behalf of the Veteran.  38 C.F.R. § 17.1004(a).

In addition to the provisions of the Veterans Millennium Health Care and Benefits Act discussed above, payment or reimbursement for medical expenses incurred in non-VA facilities is also available under 38 U.S.C.A. § 1728.  Under 38 U.S.C.A. § 1728 VA is required to pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care of services were rendered to a Veteran for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical or treatment had been or would have been refused.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006).

The Board notes that the Veteran is not in receipt of any service-connected disability benefits.  As such, entitlement to payment pursuant to 38 U.S.C.A. § 1728 is not warranted and consideration will be given as to whether payment is warranted pursuant to the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725.

Following a review of the record, the Board finds that the nature of the treatment received by the Veteran on December 26, 2010 was not for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health.  In this regard, the Veteran has reported that he went to the Delray Medical Center on December 26, 2010 to have staples, which were placed on December 18, 2010 for a head laceration, removed from his head.  He has not reported any acute symptoms on December 26, 2010, including pain, or any complications with the staples or the head injury for which emergency treatment was necessary on December 26, 2010.  Instead, he was simply following up to have the previously-placed staples removed as instructed by the ER physician upon discharge on December 18, 2010.  

The Board finds that having staples removed, essentially symbolizing the resolution or healing of a prior injury, is not a condition for which a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to would result in placing the health of the Veteran in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

Furthermore, the Board finds that a VA facility/provider was feasibly available and that an attempt to use them beforehand would have been considered reasonable by a prudent layperson.  As discussed, the Board finds that the Veteran was not seeking emergency treatment for staple removal, and he was not brought to the hospital in an ambulance.  Nor has he provided any evidence that the nearest VA medical center (VAMC) in West Palm Beach, Florida was not feasibly available to provide the appropriate level of care (i.e., remove staples).  While he testified in August 2016 that distance to VA Medical Center (VAMC) in West Palm Beach, Florida, played a factor in returning to the private ER for staple removal given the nature of his injury (i.e. a head injury), it does not appear that it was an actual consideration at the time.  In this regard, the Veteran reported in April 2011 and March 2012 statements that he was unaware that VA medical staff could remove staples or that he could go to another facility to have the staples removed.  Thus, if the Veteran was unaware of the option to go to a VA facility on December 26, 2010, it is difficult to reconcile how the distance to the VA facility was a factor in deciding to go to the closer private ER.

Moreover, an online map shows that the VAMC is located less than 25 miles from the Veteran's home address of record, and would have been only an additional 20 mile drive when compared to the Delray Medical Center.  The driving directions further show that to drive to the VAMC would have been only an additional 20 minute drive (approximately a 30 minute drive to the VAMC versus a 10 minute drive to the Delray Medical Center), and there is nothing to support that any delay due to the additional 20 mile distance would have resulted in any harm or injury to the Veteran.  Indeed, as discussed in the February 2012 SOC, it appears that the Veteran went to the VA facility just days prior to staple removal for other treatment. 
Thus, the Board finds little probative value in the Veteran's assertion that due to the nature of his head injury, he could not go to the VA facility due to distance.  In any event, the Veteran has not asserted and there is no indication in the record that the Veteran was experiencing symptoms on December 26, 2010, related to his head laceration or staples that required emergency treatment.  Instead, it appears that the Veteran was just following his discharge instructions and, as the Veteran testified in August 2016, going to Delray was the "easy" thing to do.

In sum, the record does not show that the Veteran's medical condition on December 26, 2010, was urgent or that he had symptoms that constituted a medical emergency and posed a serious threat to the life or health of the Veteran, and the Board finds that VA facilities were capable of furnishing the medical care or services required.  38 C.F.R. §§ 17.52, 17.53.  

Significantly, in order to establish entitlement to payment or reimbursement under 38 U.S.C.A. § 1725, all of the conditions set forth under 38 C.F.R. § 17.1002 must be met, including that the treatment was for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health, and that a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  As discussed, the staple removal on December 26, 2010, was not of such nature that a prudent layperson would have expected a delay would have been hazardous to life or health, and an attempt to use a VA facility beforehand would have been considered reasonable by a prudent layperson.  Accordingly, as at least one of the conditions set forth under Section 17.1002 has not been met, the Veteran does not satisfy all of the criteria necessary for payment under 38 U.S.C.A. § 1725, and his claim must be denied.

Although sympathetic to the Veteran's efforts to seek reimbursement of his private health care costs, the Board is without authority to grant such benefits simply to achieve a more equitable result.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Indeed, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  In this case, there simply is no provision under which the Board may grant the Veteran's medical reimbursement claim.  Therefore, the Board has no discretion but to deny that claim under the applicable statutes and regulations.


ORDER

Entitlement to payment or reimbursement for medical services provided at Delray Medical Center on December 26, 2010, is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


